DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:    
Examiner suggests amending “in liquid paints and powder coatings” to “in a liquid paint or a powder coating” in claim 1. 
Examiner suggests adding “a” in between “during” and “cure” in claims 1, 4, 7 and 10. 
Examiner suggests amending “powder coatings” to “a liquid paint or powder coating” in claim 3. 
Examiner suggests adding after “wax; and”, “at least one selected from” in claim 10. 
Examiner suggested amended “or” to “and” between “silica;” and “3 weight percent” in claim 10.  
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bloom et al (20100104884).
Bloom, paragraph 25 of the PGPUB, teaches the aqueous coating composition comprises (a) one or more film-forming latex polymers and (b) a humectant comprising isosorbide or a derivative thereof.
Bloom, paragraph 84 of the PGPUB, teaches isosorbide or a derivative thereof can also be used a humectant in aqueous coating compositions to provide Suit able paint and coating performance with reduced VOC content compared to conventional humectants, such as propylene glycol. 
Isosorbide as taught by Bloom reads on an 100 weight percent isosorbide based degassing agent as claimed in claim 1. 
Alternatively, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have aqueous coating composition comprises (a) one or more film-forming latex polymers and (b) a humectant comprising isosorbide as this is one possible combination to obtain an aqueous coating composition.
While Bloom does not explicitly disclose using isosorbide as a degassing agent that reduces incidences of pinholing during peel, given the isosorbide in Bloom is identical/substantial identical to the isosorbide as claimed, it is clear that the isosorbide would necessarily or inherently function as a degassing agent that reduces incidences of pinholing during peel, as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. /n re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 3, While Bloom does not explicitly disclose isosorbide eliminating the need for bisphenol A for degassing in powder coatings, given the isosorbide in Bloom is identical/substantial identical to the isosorbide as claimed, it is clear that the isosorbide would eliminate the need for bisphenol A for degassing in powder coatings, as presently claimed.

Allowable Subject Matter
Claims 4-10 are allowed as stated in the Non-Final Rejection on 1/27/22. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20100037513, paragraph 71 of the PGPBUB, teaches a biofuel composition comprising he sorbitan esters include sorbitan fatty acid esters wherein the fatty acid component of the ester comprises a carboxylic acid of about 10 to about 100 carbon atoms, and in one embodiment about 12 to about 24 carbon atoms. Sorbitan is a mixture of anhydrosorbitols, principally 1,4-sorbitan and isosorbide

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        6/9/22